Title: From James Madison to Sylvanus Bourne, 25 March 1805
From: Madison, James
To: Bourne, Sylvanus


Sir,
Department of State March 25th. 1805.
It has been understood that Mr. Alexander who was left in possession of the Consular Office at Rotterdam continues to exercise it notwithstanding the cessation of the Commission of his constituent. His friends have indeed made an application for his appointment, but the calamity, under which he labours, of itself would preclude such a step; and renders it necessary that he should cease to act in the character he assumes. You will therefore as a temporary provision for the case consider Rotterdam as within your District and supersede him by an Agent of your own appointment, if convenient, or otherwise signify to the proper authorities that Mr. Alexander ought not to continue his functions. I am very respectfully Sir, Your Obt. Servt.
James Madison
